third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 jkristall postf-108153-12 uilc date date to robert cudlip attorney large business international from karin goldsmith gross acting branch chief branch income_tax accounting subject accrual of bonus compensation this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer year1 year2 year3 summary ------------------------------------------------------------ ------- ------- ------- this memorandum responds to your request for help in determining when taxpayer’s liability arising from bonus compensation is taken into account for the reasons discussed below we conclude that taxpayer’s liability arising from bonus compensation is taken into account in the year the bonuses are paid because taxpayer’s employees must still be employed to receive their bonuses and because forfeited amounts revert back to taxpayer please contact jason kristall at if you would like further assistance or have any questions about this memorandum or our conclusion postf-108153-12 facts taxpayer pays bonuses to its eligible employees under its incentive compensation plan icp bonuses for each eligible_employee are accrued for book purposes pursuant to a formula based on the sum of all target icp awards the total accrual is adjusted throughout the year based on the company’s performance relative to pre-established income goals as approved by taxpayer’s compensation committee in february of the plan_year and also based on changes in the number of eligible employees throughout the year the aggregate amount of bonuses accrued for book purposes is finalized at year end based on the number of eligible employees employed on december 31st of the plan_year under the icp target bonus awards are planned during the annual compensation planning process in january or february of each plan_year individual awards may vary based on individual performance but the aggregate amount_paid as bonuses generally does not exceed the amount accrued for book purposes at year end to receive a bonus eligible employees must remain employed until bonuses are paid following the end of the plan_year at its february meeting following the plan_year the compensation committee meets to review and approve bonus awards paid under the icp the year-end bonus accrual is inputted into an hr tool and each of taxpayer’s section managers are allotted a total bonus amount to allocate among the employees any employee who leaves taxpayer’s employment prior to the section manager allocating the bonuses among that section’s eligible employees forfeits his or her right to a bonus and the total amount is allocated among the employees who remain however once the section manager finalizes the individual bonus awards in the hr tool forfeited amounts are not reallocated among any remaining eligible employees rather they are forfeited back to taxpayer for tax purposes during year1 and year2 taxpayer took its liability for bonuses into account in the year_of_service however in year3 taxpayer began taking its liability for bonuses into account in the year paid because the taxpayer did not believe that it had a fixed liability to pay bonuses now taxpayer argues that it qualifies for treatment under revrul_2011_29 2011_49_irb_824 date because the amount of bonuses actually forfeited represents only a de_minimis portion of the bonuses accrued at year end and paid_by march 15th of the following year law sec_461 provides that the amount of any deduction or credit is taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income postf-108153-12 sec_1_461-1 provides that under the accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability revrul_2011_29 holds that an employer can establish the fact of the liability under sec_461 for bonuses payable to a group_of_employees even though the employer does not know the identity of any particular bonus recipient and the amount payable to that recipient until after the end of the taxable_year analysis under an accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 and sec_1_461-1 see also sec_1_446-1 the first prong of the all_events_test requires that all the events have occurred that establish the fact of the liability generally all events occur to establish the fact of a liability when the event fixing the liability whether that is the required performance or other event occurs or payment is unconditionally due revrul_2007_3 2007_1_cb_350 revrul_80_230 1980_2_cb_169 revrul_79_410 1979_2_cb_213 amplified by revrul_2003_90 2003_2_cb_353 although an expense may be deductible before it is due and payable liability for the expense first must be firmly established 481_us_239 in this case taxpayer pays bonuses to its eligible employees under a plan that requires employees to be employed by taxpayer on the date that bonuses are paid in order to receive that compensation though section managers are allotted a specified amount of bonuses to allocate among the eligible employees once an employee’s individual bonus award is set in the hr tool it will not be reallocated among the remaining employees if that employee should seek to leave under the terms of the icp any amounts not paid to employees by virtue of their leaving the company after the individual awards are set in the hr tool revert back to taxpayer therefore taxpayer’s liability to pay bonuses is not a fixed liability in the year of the related service rather the liability becomes fixed only if the contingency is satisfied-that is when the employee is still employed on the date of payment and receives the bonus compensation there is no de_minimis exception to this rule postf-108153-12 conclusion under the facts described above the taxpayer’s liability for bonus compensation is taken into account in the year the bonuses are paid case development hazards and other considerations in year3 taxpayer began taking its liability for bonuses into account in the year paid apparently taxpayer changed its method_of_accounting for bonus compensation at that time though it seems they did so without filing a form_3115 application_for change in accounting_method such a change would be one made without consent the examining agent should consult revproc_2002_18 2002_1_cb_678 when resolving taxpayer’s accounting_method_issue regarding its bonus liability this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
